Citation Nr: 1205176	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-41 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to December 23, 2008, for the grant of service connection for adenocarcinoma of the prostate.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1959 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a video-conference hearing in January 2012.  A transcript of that hearing has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for adenocarcinoma of the prostate was received by VA on December 23, 2008.

2.  In a rating decision issued in July 2009, the RO granted service connection for adenocarcinoma of the prostate, effective December 23, 2008, the date of receipt of the Veteran's original claim for service connection.


CONCLUSION OF LAW

The criteria for an effective date prior to December 23, 2008, for the grant of service connection for adenocarcinoma of the prostate have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.151, 3.155, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board observes that the Veteran has appealed the propriety of the initially assigned effective date from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for adenocarcinoma of the prostate was granted and an initial rating and effective date were assigned in the July 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Board notes that relevant evidence was reviewed by the RO in connection with the adjudication of the Veteran's underlying service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his original claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence 

necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).

II.  Analysis:  Effective Date

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service, or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

An application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary (i.e., VA Form 21-526).  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication or action received from the claimant or certain specified individuals on the claimant's behalf which indicates an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Id.

In the instant case, the VA received the Veteran's original claim of entitlement to service connection for adenocarcinoma of the prostate on December 23, 2008.  There is no formal or informal claim for service connection for such disability prior to that date.  The Veteran does not contest these facts.  See, e.g., July 2009 notice of disagreement; January 2012 Board hearing at pp. 3-4.

The Veteran has alleged that he is entitled to an earlier effective date as he had adenocarcinoma of the prostate since October 2005.  See, e.g., July 2009 notice of disagreement; November 2009 substantive appeal; January 2012 Board hearing at pp. 3-4.  Review of the claims file shows that a VA physician performed a prostate biopsy in October 2005 and diagnosed the Veteran with elevated prostate-specific antigen (PSA) and elevated PSA velocity, and issued a diagnosis of prostate cancer in November 2005.  Even assuming that the Veteran was initially diagnosed by a VA physician in October 2005, the Veteran's argument is insufficient to establish that he is entitled to an earlier effective date under VA's governing laws and regulations.  In this regard, the effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).

The Veteran advanced legal arguments in his November 2009 substantive appeal, and at his January 2012 Board hearing, to the effect that the October 2005 date of diagnosis by a VA clinician should be the effective date of his claim according to 38 C.F.R. §§ 3.155 and 3.157.  However, these arguments, which are discussed in detail below, are without legal merit.

Pursuant to 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

In this case, there is no evidence that it was the intent of the Veteran to apply for service connection for adenocarcinoma of the prostate under the laws administered by VA until December 23, 2008.  Furthermore, none of the Veteran's VA treatment records dated prior to December 23, 2008, reflect that he sought service connection for that disorder.  Therefore, the Veteran's October 2005 diagnosis by a VA physician, without any indication of the Veteran's intent to seek service connection, cannot be construed as an informal claim under 38 C.F.R. § 3.155.


Pursuant to 38 C.F.R. § 3.157(a), the effective date of compensation benefits, if otherwise in order, will be the date of receipt of a claim or the date when entitlement arose, whichever is the later.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  Acceptance of a report of examination or treatment as a claim for increase or to reopen is subject to the requirements of §3.114 with respect to action on VA's initiative or at the request of the claimant and the payment of retroactive benefits from the date of the report or for a period of 1 year prior to the date of receipt of the report.

Pursuant to 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen.

As an initial matter, the Board notes that Diagnostic Code 7528, under which prostate cancer is rated, was most recently amended on February 17, 1994, so no liberalizing regulation has been promulgated during the applicable period.  38 C.F.R. § 4.115b; 38 C.F.R. Part 4, App. A.

The effective date of the Veteran's compensation benefits is the date of receipt of his claim-December 23, 2008-as specified by 38 C.F.R. § 3.157(a).  Furthermore, as discussed above, the Veteran's October 2005 VA hospital report cannot constitute an informal claim because it did not indicate the Veteran's intent to seek service connection.  38 C.F.R. § 3.155.  Moreover, because the Veteran had not had either (1) a formal claim for compensation for adenocarcinoma of the prostate that was allowed, or (2) a formal claim for compensation for adenocarcinoma of the prostate that was disallowed for the reason that the service-connected disability was not compensable in degree prior to December 23, 2008, his October 2005 VA hospital report cannot be accepted as an informal claim for increased benefits or an informal claim to reopen.  Moreover, as of October 2005 there was no established benefit to increase, and no claim that was previously denied on the basis that the disability was not compensable in degree.  38 C.F.R. § 3.157.

The Veteran also advanced powerful and compelling moral arguments to the effect that VA should accept the earliest date at which a diagnosis was established as the effective date in all original claims for service connection.  The Veteran also argues that VA should inform Veterans of their right to apply for disability benefits as soon as any VA employee-including a treating VA physician-becomes aware of a diagnosis that could be subject to service connection.

Moreover, the Veteran is highly persuasive when discussing the apparently unfair result that his friend obtained VA benefits in the year that he was diagnosed because a VA clinician informed him that he should submit a claim, whereas the Veteran received no VA benefits for more than three years, to include a temporary 100 percent disability benefits for his period of convalescence, because his VA clinician had not suggested the same.

As the Veteran rightly argued at his January 2012 Board hearing, the VA disability compensation system is not meant to be a trap for the unwary or a stratagem to deny compensation to a Veteran who has a valid claim but who may be unaware of the various forms of compensation available.  Comer v. Peake, 552 F.3d 1362, citing Barrett v. Nicholson, 466 F.3d 1038, 1044 (Fed.Cir.2006) and Jaquay v. Principi, 304 F.3d 1276, 1282 (Fed.Cir.2002).

Although the Veteran's moral arguments are acknowledged and well-taken, the Board lacks the authority to implement them.  In this regard, VA, including the Board, is bound by the applicable law and regulations as written.  38 U.S.C.A. 
§ 7104(c).  In this case, the regulations regarding the effective date of an award of service connection compensation derive their authority from the United States Code-specifically, 38 U.S.C.A. § 5110.  It is the function of Congress to make law, and the function of VA, including the Board, to faithfully implement those laws.

Additionally, the Board is without authority to grant benefits simply on the basis that it might be perceived as equitable.  See 38 U.S.C.A. §§ 503, 7104.  The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 

Therefore, based on the above-stated facts and regulations, the Board finds that the legally correct date for the grant of service connection for adenocarcinoma of the prostate is December 23, 2008, the date VA received the Veteran's original claim of entitlement to service connection for adenocarcinoma of the prostate.  As such, the Veteran is not entitled to an earlier effective date and his claim must be denied.


ORDER

An effective date prior to December 23, 2008, for the award of service connection for adenocarcinoma of the prostate is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


